Citation Nr: 1125729	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  09-19 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to a compensable evaluation for left ear hearing loss on a schedular basis.

3. Entitlement to a compensable evaluation for left ear hearing loss on an extra- schedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.F.


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to February 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington which denied the Veteran's claims for service connection for right ear hearing loss and for a compensable evaluation for left ear hearing loss.  

The Veteran testified at a Formal Hearing before a Decision Review Officer (DRO) in May 2009.  A transcript of that hearing is associated with the claims file.

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in April 2011.  A transcript of that hearing is associated with the claims file.  

The issue of entitlement to an extraschedular evaluation for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. At the April 2011 Travel Board hearing, the Veteran withdrew his appeal for service connection for right ear hearing loss.

2. All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

3. Service connection is in effect for hearing loss in the left ear only.

4. The Veteran's left ear hearing loss is no worse than Level IV.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal by the Veteran concerning the claim for service connection for right ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 20.204 (2010).

2. The criteria for a compensable evaluation for left ear hearing loss on a schedular basis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on the claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in an October 2007 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection for right ear hearing loss and for a compensable disability rating for left ear hearing loss, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  The letter also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The October 2007 letter further advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  A March 2009 letter further provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a compensable disability evaluation for left ear hearing loss.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for an increased rating need not be veteran specific).  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and QTC examination reports, private treatment records and examination reports, a statement from a private audiologist, senatorial and congressional inquiries and correspondence, lay statements, a video of the Veteran performing his occupational duties as a teacher, and testimony.

In addition, the Veteran was afforded VA QTC audiological examinations in October 2007 and July 2009.  Despite the Veteran's arguments to the contrary, the Board finds that the examinations were adequate to allow proper adjudication of the issues on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and considered the full history of the disability.

As discussed above, the VCAA provisions have been considered and satisfied.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA QTC examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 




Withdrawn - Service Connection for Right Ear Hearing Loss

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

At the April 2011 Board hearing, the Veteran requested to withdrawal his claim for service connection for right ear hearing loss.

As the Veteran has withdrawn his appeal on the issue of service connection for right ear hearing loss, there remain no allegations of error of fact or law for appellate consideration.  The Board, therefore, has no jurisdiction to review this issue.

Increased Rating for Left Ear Hearing Loss

Historically, service connection was awarded for left ear hearing loss by a January 1990 rating decision.  The current appeal stems from a July 2007 claim for a compensable disability rating for left ear hearing loss.  Specifically, the Veteran contends that he is entitled to a compensable disability rating for left ear hearing loss because since the noncompensable evaluation was assigned, he has subsequently undergone a second surgery on the left ear, and his hearing loss has steadily deteriorated since service and continues to do so.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Evaluations of unilateral defective hearing range from noncompensable to 10 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity to Level XI for profound deafness.  If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation of I for hearing impairment.  38 C.F.R. § 4.85(f).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2010).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  

The assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In the current case, in June 2007, the Veteran underwent a VA audiological consultation.  The Board does not have access to the electronic image containing the data from the audiogram performed on this occasion.  In any event, it was noted that the Veteran was a middle school teacher and he complained of increased difficulty hearing in his classroom.  Recent ear infections were also noted.  Audiological testing revealed mild to moderate hearing loss at 250 - 3000 Hz., sloping from moderate-severe to severe hearing loss at 4000 - 8000 Hz.  Word recognition in the left ear was 100 percent.  The Veteran was diagnosed with mixed hearing loss.  A check of the left hearing aid revealed that it was well below target and needed adjustment.

In July 2007, the Veteran submitted a video of himself teaching in his 6th grade classroom.  The Board converted the video cassette tape submitted by the Veteran into a DVD media format for viewing purposes.  The tape demonstrate the presence of significant background noise in the Veteran's classroom, which included noise of his students, the scooting and banging of metal chairs and desks, papers shuffling, a large box fan, and heating/air conditioning noise.  It showed that the Veteran often had to ask his students to repeat answers to his questions and he often asked his students to stop side conversations during transitional periods when a student approached him in need of assistance.  It also showed that when someone is speaking to the Veteran, he focuses solely on the person speaking as if he is trying to read their lips.  Interestingly, the Veteran's desk sat in the back of the room, presumably so he can observe his students when he is not at the Board teaching.  The Board notes that the Veteran is a very loud speaker as mentioned in the lay statements below.  In addition, letters from a partner teacher, T.M., and the school principal were also submitted.  T.M. stated that he shares 60 students with the Veteran.  The Veteran often does not hear normal conversations with T.M. and he often does not hear his student's responses which is often a source of frustration to the Veteran and his students.  He stated that the Veteran speaks very loudly and on more than one occasion, contrary to the Veteran's intention, students have thought they were being yelled at.  T.M. voiced concern that the Veteran's hearing loss presents a safety concern in the classroom because he may not hear if his students alert him to an emergency in the classroom.  Principal D.M. stated that during observations in the Veteran's classroom, it is obvious that he has trouble hearing his students.  Hearing difficulties were also noticed in the cafeteria, staff lounge, and at staff meetings.  D.M. stated that the Veteran is seeking relief for his hearing loss from the district office in the form of a 504 plan which enables faculty and students to apply for accommodations to facilitate their work or education.  

In August 2007, the Veteran submitted a statement indicating that despite his left ear hearing aid, he still has trouble hearing.  He also submitted an August 2007 private audiological evaluation report.  Puretone thresholds, in decibels, were as follows: 



HERTZ


1000
2000
3000
4000
LEFT
60
55
55
55

The Veteran's left ear puretone threshold average was 57 decibels.  However, the report did not contain a speech recognition score.  Nevertheless, because the puretone thresholds are 55 decibels or higher in each of the frequencies, findings on this examination warrant consideration under 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment which does not use a speech recognition score.  Accordingly, applying the results from the August 2007 private examination to table VIA in 38 C.F.R. § 4.85 yields a finding of Level IV hearing loss in the left ear.  Where hearing loss is at Level IV in the service-connected ear and the other ear is not service connected, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85 (2010).  

In October 2007, the Veteran underwent a VA QTC audiological examination.  It was noted that historically, the Veteran underwent tympanomastoidectomies in 1989 and 2000.  At the time of this examination, symptoms included decreased hearing and dizziness twice a day for 30 seconds when putting eardrops into his ear canals.  Following audiogram testing, the Veteran was diagnosed with mixed sensorineural and conductive hearing loss due to chronic otitis media.  Puretone thresholds, in decibels, were as follows: 



HERTZ


1000
2000
3000
4000
LEFT
20
30
35
50

The Veteran's left ear puretone threshold average was 34 decibels.  Speech audiometry revealed speech recognition ability of 92 percent in the left ear. 

Applying the results from the October 2007 VA QTC examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the left ear.  Where hearing loss is at Level I in the service-connected ear and the other ear is not service connected, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85 (2010).  The findings on this examination do not warrant consideration under 38 C.F.R. § 4.86. 

In addition, an October 2007 private audiological evaluation shows that the Veteran had left ear hearing loss and otorrhea.  Following audiogram testing, the Veteran was diagnosed with mild to severe mixed left ear hearing loss.  Puretone thresholds, in decibels, were as follows: 





HERTZ


1000
2000
3000
4000
LEFT
60
40
45
65

The Veteran's left ear puretone threshold average was 53 decibels.  Speech audiometry revealed speech recognition ability of 96 percent in the left ear. 

Applying the results from the October 2007 private examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the left ear.  Where hearing loss is at Level I in the service-connected ear and the other ear is not service connected, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85 (2010).  The findings on this examination do not warrant consideration under 38 C.F.R. § 4.86.  

In October 2007, a private CT scan of the temporal bones was significant for a severely retracted left tympanic membrane, the middle ear was predominately filled with fluid, the ossicles were not clearly identified, the mastoid was diffusely sclerotic and air cells were absent.  Post-surgical or sequelae of prior mastoiditis was noted.  The left middle ear was presumably nonfunctional.  

An October 2007 statement in support of the claim reiterated the Veteran's concerns that he remained unable to hear despite the use of a left ear hearing aid.  He stated that this causes difficulty in his life.  He described constant ear infections which reportedly caused additional decreased hearing.  

In November 2007, G.D., the Director of Compensation and Compliance of the Veteran's school district, and the District's audiologist, P.K., submitted a statement  indicating that the Veteran sought assistance with his hearing troubles in the classroom.  The Veteran was provided recommendations to help reduce noise levels in his classroom and the District was working on accommodations due to the problematic effects of the Veteran's decreased hearing.   

In December 2007, a VA otolaryngology note shows a long standing history of ear infections and left ear cholesteatoma status post left tympanomastoid in 1989 with revision for a recurrent cholesteatoma in 2000.  Intermittent drainage was noted and background noise in the classroom were said to be stressful for the Veteran.  The Veteran was able to communicate clearly in a quiet setting.  An audiogram revealed moderate to mild hearing loss at 250 - 3000 Hz., sloping from moderate-severe to severe at 4000 - 8000 Hz.  Word recognition in the left ear was 100 percent.

In March 2008, the Veteran's Notice of Disagreement asserted that the October 2007 VA QTC examiner was biased and neglectful which he reportedly noted on an evaluation following the examination.  He stated that the examination lasted maybe 5 minutes.  When telling the examiner about his constant ear infections and his left ear hearing aid, he was quickly silenced by the examiner who said that he only asked about ringing in the ears and nothing else.  When the Veteran asked the examiner on a prior examination about any potential effects on his right ear due to his left ear hearing loss, the examiner reportedly stated that there may be a relationship, but the examiner was not concerned with that issue at the examination.  The Veteran stated that he felt like the examination was odd, and "NO" was the answer that was predetermined.  In addition, the Veteran reported that he saw Dr. L., an audiology specialist from the Seattle VA, who examined him and determined that he "had some problems" and ordered CAT scans.  The Veteran stated that Dr. L. never called him back as Dr. L. said he would which made the entire situation more questionable from the Veteran's point of view.  

The Veteran also voiced his confusion as to why his disability rating has remained the same despite his need for a hearing aid in his left ear and a surgery following the assignment of a noncompensable evaluation in May 1989.  The Veteran stated that although his left ear hearing loss noncompensable under VA regulations, it nevertheless causes him significant hardship in that he must wear a hearing aid which still does not fully restore his decreased hearing, he has chronic ear infections, and it is detrimental to his occupation.  Specifically, he was reportedly told by the school district's audiologist that one day, he may be unable to teach due to hearing loss.  In addition, the Veteran voiced his concern and belief that neither the lay statements of his colleagues and supervisors nor the video he submitted of himself teaching were reviewed or considered.  The Veteran further voiced frustration that VA has a black and white system of looking at his claim and making decisions about people's lives which neglects to account for actual life situations and circumstances such as his own.  The Veteran requested a new fair and impartial audiological re-evaluation.  

In March 2009, lay statements were received from the Veteran's colleagues, M.H., D.A., G.D., S.L., T.M., and S.M.  Those statements indicate that the Veteran has trouble hearing conversations both in and outside of the classroom and he occasionally nods or gives responses as if he understands what was said when, in fact, he did not accurately hear what was said.  The Veteran is unaware of this until he is politely questioned about an improper response whereby the Veteran will ask the speaker to repeat themselves and he gives the speaker his full attention when they speak.  They stated that the Veteran frequently is seen adjusting his hearing aid and during faculty meetings asks those around him to repeat what the speaker said.  His colleagues noted complaints from students that the Veteran did not answer their question, that he answered it incorrectly because he heard it incorrectly, or that he yelled at them because he does not realize how loudly he speaks.  One colleague stated that this disconnect in communication is potentially dangerous.  The Veteran is unable to hear someone if his back is turned to them.  Students often have to alert the Veteran when the front office calls on the intercom system into his classroom.  Although the Veteran is a great teacher, his hearing loss and its effects do not create the best learning environment for his students.  The Veteran's supervisor stated that when the Veteran displays a video, he has been sent into the Veteran's room to turn the television down due to disruptions of other nearby classrooms and also those working in the front office.  Each colleague stated that the Veteran's hearing loss appears to be getting worse.  

In May 2009, the Veteran and his representative presented testimony at a Formal Personal hearing before a DRO.  The Veteran testified that his left ear hearing loss is detrimental to his occupation as a 7th grade math and science teacher.  He stated that because he is unable to hear his students, he finds himself doing most of the talking.  He has had to designate a student to repeat the questions and answers of other students.  He said it is very frustrating because he sees how frustrating it is to his students.  He was told by the principal of his school that his future as a teacher is uncertain if his hearing loss continues to worsen, although ideally, he hopes to teach for another 18 or 20 years.  He stated that he is more able to hear a one on one conversation as opposed to interactions in the class room, in part due to lesser background noise and in part due the ability to focus on the speaker and read their lips and facial expressions.  He stated that understanding his students it is much more difficult than understanding others because his students often have things in or covering their mouth while speaking.  He reported mistakenly disciplining students due to an inability to decipher where sounds are coming from.  He reported experiencing chronic and frequent ear infections which are treated by his private physician.  The Veteran reiterated his concerns about the October 2007 QTC examination and how that examiner was not concerned with his chronic ear infections, fluids in his ear, or tinnitus.  He stated that he realizes that his disability rating for hearing loss is a mechanical computation, however, his life has been turned upside down due to hearing loss and he is worried about what he future holds because of it.  He requested that his hearing loss be evaluated fairly, in such a way that considers the effects of the disability on his every day life.  

In July 2009, the Veteran underwent a further VA QTC audiological examination.  Puretone thresholds, in decibels, were as follows: 



HERTZ


1000
2000
3000
4000
LEFT
30
35
35
55

The Veteran's puretone threshold average was 39 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the left ear.  The diagnosis of left ear mild to severe mixed hearing loss, associated with active otitis externa was unchanged.  

Applying the results from the July 2009 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the left ear.  Where hearing loss is at Level I in the service-connected ear and the other ear is not service connected, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85 (2010).  The findings on this examination do not warrant consideration under 38 C.F.R. § 4.86. 

In addition, in July 2009, the Veteran submitted private treatment records dating from March 1987 to March 2009.  The Board notes, however, the relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Accordingly, the private treatment records dated from July 2006 to March 2009 show that the Veteran was treated for ear infections July 2006 on two occasions, in February and October 2007, in April and May 2008, and in March 2009.  

In a September 2009 statement, the Veteran asserted that he would like a fair evaluation based on all of the evidence and documentation that he has provided.  He stated that while he may not meet the threshold requirements for a compensable rating for his left ear hearing loss, he is disabled nonetheless.  He stated that audiological conditions are different in a classroom and are more than what the chart considers when assigning an evaluation for hearing loss.  He stated that he is unable to teach without the use of his hearing aid.  

In March 2011, the Veteran submitted statements from two colleagues (G.H. and B.D.) and a student (T.H.), along with a waiver of RO consideration.  His colleagues reported working with the Veteran for significant periods of time and that his hearing loss appears to be deteriorating.  They stated that he struggles to hear what is said at meetings or even at the same lunch table.  They stated that people conversing with the Veteran are constantly repeating themselves and the Veteran is constantly adjusting his hearing aid.  B.D. stated that the Veteran has to have his students repeat to him what other students say during class.  G.H. attested to the Veteran's good character.  T.H., the Veteran's student, stated that during class, there is always a "wave-like" effect of repetition of what someone in the back of the room says until it gets to the front of the room where the Veteran can hear it.  She stated that it is frustrating, embarrassing at times, and is very hard on students like her who are shy.  She further stated that it wastes a lot of class time that could be spent learning other material or prepping for an examination.  She stated that the Veteran is a great teacher, however, his hearing loss is a significant issue during class.  

In April 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  He stated that his left ear hearing loss is the result of having a tumor in his left ear surgically removed during service.  He stated that the tumor was so large that it impacted the bones in his left ear which had to be reconstructed following removal of the tumor.  He was given a hearing aid for his left ear at that time due to the damage it caused to his hearing.  He reported intermittent drainage, mostly with severe ear infections in the left ear.  He reported a second surgery on his left ear years after the initial surgical procedure during service.  Occupationally, the Veteran testified that he works as an 8th grade math and science teacher.  He stated that his classroom is very noisy due to the presence of 32-35 students and the dated school building and heating/ventilation systems within it.  He stated that parents have gotten upset with him because he is too loud when disciplining his students.  The Veteran, his students, colleagues, and supervisors all get frustrated with the him due to the constant need to repeat what was said.  He stated that he has a "504 plan" with his school district which helps make accommodations for him in the class room due to his hearing loss disability.  The Veteran's representative requested that the Veteran be afforded a new audiological evaluation in a place other than in a sound-proof booth, in an environment that is more similar to or mimics the Veteran's classroom. 

Following a review of the evidence outlined above, the Board finds that the findings on puretone examinations indicated above do not show that the Veteran is entitled to a compensable schedular evaluation for his left ear hearing loss.  As stated previously, the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of the puretone threshold average and speech discrimination.  Because the objective findings on audiological testing are the only evidence taken into account when determining the disability rating for hearing loss, the Board finds that the objective examinations are more probative than the lay contentions as to the extent of his left ear hearing loss.  The Board also points out that in cases such as this, VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  Accordingly, the Board finds that the currently assigned 0 percent evaluation for left ear hearing loss is appropriate for the entire period.  

The Board acknowledges the Veteran's complaints about the July 2007 QTC examiner who was reportedly not concerned with the Veteran's complaints of tinnitus, frequent ear infections, and drainage.  However, such factors are not considered relevant when determining a disability evaluation for hearing loss.  Moreover, the Veteran was afforded an additional VA QTC audiological examination with a different examiner as he requested at the May 2009 DRO hearing.  

The Board also acknowledges that the puretone values from the June 2007 VA audiological consultation are not of record.  However, the Board finds that a remand to obtain the associated puretone values is unnecessary in light of the other audiological examinations of record performed shortly thereafter.  

Finally, the Board acknowledges the representative's request for a new audiological examination in a non soundproof booth.  However, VA's hearing examination worksheet provides that an examination of hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (specifically, the Maryland CNC recording) and a puretone audiometry test in a sound isolated booth that meets American National Standards Institute standards (ANSI S3.1. 1991) for ambient noise.  

In summary, the audiological examinations have uniformly shown average decibel loss and word recognition scores which correspond with the currently assigned noncompensably rating.  Accordingly, the criteria for a compensable rating on a schedular basis are not met.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, entitlement to a compensable rating for left ear hearing loss is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for right ear hearing loss is dismissed.

Entitlement to a compensable rating for hearing loss in the left ear on a schedular basis is denied.


REMAND

Although the evidence does not demonstrate that a compensable schedular evaluation is warranted for the Veteran's left ear hearing loss, the Board finds that a referral for an extraschedular evaluation is warranted due to the detrimental occupational effects of the Veterans left ear hearing loss which are not considered under 38 C.F.R. 4.85, Diagnostic Code 6100.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.   In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

In this case, there is evidence that the rating schedule is inadequate to evaluate the Veteran's disability.   Although the Veteran's puretone averages and speech discrimination scores do not reflect that a compensable schedular evaluation is warranted for left ear hearing loss, the Veteran, his colleagues, supervisors, and a student all report that the Veteran's hearing loss causes marked interference with his employment (as is discussed extensively above).  Specifically, the Veteran's occupation as a teacher appears to present obstacles unique to that occupation.  For instance, despite flawless performance evaluations, the Veteran's hearing loss has resulted in disciplining the wrong student, being misinterpreted as yelling due to anger rather than his inability to realize how loud he is speaking, and an inability to distinguish where sounds are coming from.  Significantly, one colleague voiced concerns for the Veteran's and his student's safety due to the Veteran's hearing loss.  In addition, because his students tend to have gum or objects in or over their mouth during class, the Veteran's ability to read their lips and facial expressions is further complicated.  The Veteran has repeatedly stated that his livelihood may soon be in jeopardy due to his hearing loss disability.  The video tape submitted by the Veteran demonstrates the high level of background noise in his classroom which further interferes with the Veteran's hearing.  Despite accommodations from the school district, background noise continues to be very troublesome for the Veteran.  

Hence, the criteria for referral for consideration of an extraschedular rating are met.  

Accordingly, this case is REMANDED for the following:

1. The claim should be referred to VA's Director of Compensation and Pension Service or Under Secretary for Benefits to adjudicate entitlement to an extraschedular rating for left ear hearing loss.

2. If the benefit sought on appeal is not fully granted, a supplemental statement of the case should be issued before the case is returned to the Board, if otherwise in order.

3. After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


